Exhibit 10.4
AGREEMENT FOR RESTRICTED STOCK
GRANTED UNDER NORTHWEST INDIANA BANCORP
AMENDED AND RESTATED 2004 STOCK OPTION AND INCENTIVE PLAN
          This Agreement has been entered into as of the            day of
                    , 20      between NorthWest Indiana Bancorp, an Indiana
corporation (the “Company”), and                                         , a
[employee/director] of the Company or one of its affiliates (the “Participant”),
pursuant to the Company’s Amended and Restated 2004 Stock Option and Incentive
Plan (the “Plan”) and evidences and sets forth certain terms of the grant to the
Participant pursuant to the Plan of an aggregate of                       
shares of Restricted Stock as of the date of this Agreement. Capitalized terms
used herein and not defined herein have the meanings set forth in the Plan.
          Section 1. Receipt of Plan; Restricted Stock and this Agreement
Subject to Plan. The Participant acknowledges receipt of a copy of the Plan.
This Agreement and the shares of Restricted Stock granted to Participant are
subject to the terms and conditions of the Plan, all of which are incorporated
herein by reference.
          Section 2. Restricted Period; Lapse of Restrictions and Vesting.
Subject to Section 5 of this Agreement and the provisions of the Plan, the
restrictions on the shares of Restricted Stock granted to the Participant shall
lapse and such shares shall become fully vested and not subject to forfeiture to
the Company as follows:                                         .
          Section 3. Certificates for Shares. Each certificate representing the
shares of Restricted Stock granted to the Participant shall be registered in the
name of the Participant and deposited by the Participant, together with a stock
power endorsed in blank, with the Company and shall bear the following (or a
similar) legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Amended and Restated 2004 Stock Option and Incentive Plan of NorthWest
Indiana Bancorp and an Agreement for Restricted Stock entered into between the
registered owner and NorthWest Indiana Bancorp. Copies of such Plan and
Agreement are on file in the office of the Secretary of NorthWest Indiana
Bancorp.”
          Upon the lapse of restrictions on such shares of Restricted Stock, the
Company shall promptly deliver a stock certificate, free of such legend, for
such shares to the Participant.
          Section 4. Transferability. Until such time as the restrictions on the
shares of Restricted Stock granted to Participant have lapsed and such shares
are no longer subject to forfeiture to the Company, the Participant shall not
sell, assign, transfer, pledge or otherwise encumber such shares of Restricted
Stock.
          Section 5. Termination. If the Participant ceases to maintain
Continuous Service for any reason (other than death, Disability or Retirement),
all shares of Restricted Stock granted to the Participant which at the time of
such termination of Continuous Service are still subject to restrictions shall
upon such termination of Continuous Service be forfeited and returned to the
Company. If the Participant ceases to maintain Continuous Service by reason of
death or Disability, then the restrictions with respect to the Ratable Portion
of the shares of Restricted Stock granted to the Participant shall lapse and
such shares shall be free of restrictions and shall not be forfeited. If the
Participant ceases to maintain Continuous Service by reason of Retirement, then
the Committee shall, in its sole discretion, determine the effect of such
termination on the shares of Restricted Stock granted to the Participant. If the
Continuous Service of the Participant is involuntarily terminated, for whatever
reason, at any time within 18 months after a Change in Control, any Restricted
Period with respect to the shares of Restricted Stock granted to the Participant
shall lapse upon such termination and all shares of Restricted Stock granted to
the Participant shall become fully vested in the Participant.
          Section 6. Dividends. In the event any dividends or other
distributions, whether in cash, property or stock of another company, are paid
on any of the shares of Restricted Stock granted to the Participant, such
dividends or other distributions shall be delivered to the Participant at that
time. Stock dividends and shares issued as a result of any stock-split, if any,
issued with respect to the Restricted Shares shall be treated as additional
Restricted Shares and shall be subject to the same restrictions and other terms
and conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Restricted Shares with respect to which such stock dividends
or shares are issued.
          Section 7. 83(b) Election. The Participant agrees not to make any
election under Section 83(b) of the Code with respect to any shares of
Restricted Stock granted under this Agreement.

36



--------------------------------------------------------------------------------



 



          Section 8. No Employment Rights. None of this Agreement, the Plan or
the award of shares of Restricted Stock hereunder shall be construed as giving
the Participant any right to be retained as an employee or director of the
Company or any Affiliate.
          Section 9. Withholding. In connection with the delivery of shares of
Common Stock as a result of the vesting of Restricted Stock, the Company shall
have the right to require the Participant to pay an amount in cash sufficient to
cover any tax, including any Federal, state or local income tax, required by any
governmental entity to be withheld or otherwise deducted and paid with respect
to such delivery (“Withholding Tax”), and to make payment to the appropriate
taxing authority of the amount of such Withholding Tax.
          Section 10. Plan Controlling. The terms and conditions set forth in
this Agreement are subject in all respects to the terms and conditions of the
Plan, which are controlling. All determinations and interpretations of the
Committee shall be binding and conclusive upon Participant and his or her legal
representatives.
          Section 11. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana.
          Section 12. Notices. All notices and other communications required or
permitted under this Agreement shall be written and shall be delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt required, addressed as follows: if to the Company, to the
Company’s executive offices in Munster, Indiana, and if to Participant or his or
her successor, to the address last furnished by Participant to the Company. Each
notice and communication shall be deemed to have been given when received by the
Company or Participant.
          Section 13. No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
          IN WITNESS WHEREOF, this Agreement has been executed by the
undersigned thereunto duly authorized as of the date first above written.

            NORTHWEST INDIANA BANCORP
      By:           Name:           Title:           [Name of Participant]      

37